Citation Nr: 0638145	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-15 916	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating higher than 10 percent for 
tenosynovitis of the right Achilles tendon. 



WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND 

The veteran, who is the appellant, served on active duty from 
August 1967 to January 1974.  He had an additional 5 years of 
active service, which has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In July 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
November 2006, the Board afforded the veteran the opportunity 
for another hearing conducted by a Veterans Law Judge who 
will decide his appeal.  The veteran has indicated that he 
wants another hearing.  Accordingly, the case is REMANDED for 
the following action:

Schedule the veteran for a 
videoconference hearing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

